NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Reasons for Allowance
As discussed in the Notice of Allowance dated 8/16/2021, the claimed invention is drawn to a method of for producting a stevia food ingredient.  The closest art is Markosyan (US 2013/0303633; of record) published 11/14/2013, which teaches a process comprising the steps of:
(a)	subjecting “Stevia rebaudiana Bertoni plants, particularly the leaves and stems… as a starting material” (Paragraph 0013) “to size reduction, by means of… milling” (Paragraph 0014) wherein “the grinded biomass is dispersed in water” (Paragraph 0023) to obtain a water-insoluble stevia biomass (see Claim 2);
(b)	“incubating the water-insoluble stevia biomass… in an alkaline solution” (Claim 2), more specifically, “into 10-20% NaOH aqueous solution” (Paragraph 0024); and
(c)	processing “[t]he solution… in a pressurized vessel at 110-180oC…during 0.1-10 hours… to produce pulped biomass” after which “the pulped biomass is separated stevia-derived feedstock.
Yet, Markosyan differs from the instantly claimed method in that Markosyan does not teach that the obtained pulp is further processed with a recombinant microorganism to produce the stevia food ingredient.  
It would not have been obvious to modify the invention of Markosyan so as to subject the stevia-derived feedstock from step (d)) with a recombinant microorganism to produce the stevia food ingredient, as instantly claimed.  
The IDS’s filed 11/10/2021 do nothing to alter this conclusion.
Accordingly, the instantly claimed method is considered to be free of the art and non-obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611